Exhibit SHARE EXCHANGE AGREEMENT AMONG NEW ENERGY SYSTEMS GROUP SHENZHEN E’JENIE TECHNOLOGY DEVELOPMENT CO., LTD. SHENZHEN NEWPOWER TECHNOLOGY CO., LTD. AND THE SHAREHOLDERS OF SHENZHEN NEWPOWER TECHNOLOGY CO., LTD. LISTED ON SCHEDULE 1 DATED AS OF DECEMBER 11, 2009 TABLE OF CONTENTS PAGE INDEX OF SCHEDULES AND EXHIBITS IV ARTICLE I. EXCHANGE OF SHARES 1 1.1 Agreement to Sell 1 1.2 Purchase Price 1 1.3 Mechanics of Exchange 2 1.4 No Fractional Shares 2 ARTICLE II. REPRESENTATIONS AND WARRANTIES OF NEWPOWER 2 2.1 Organization and Qualification 3 2.2 Subsidiaries 3 2.3 Formation Documents 3 2.4 Authorization and Validity of this Agreement 3 2.5 No Violation 4 2.6 Capitalization and Related Matters 4 2.7 Compliance with Laws and Other Instruments. 5 2.8 Certain Proceedings 6 2.9 No Brokers or Finders 6 2.1 Title to and Condition of Properties 6 2.11 Absence of Undisclosed Liabilities 7 2.12 Changes 7 2.13 Material Contracts 8 2.14 Tax Returns and Audits 9 2.15 Material Assets 10 2.16 Insurance Coverage 10 2.17 Litigation; Orders 11 2.18 Licenses 11 2.19 Interested Party Transactions 11 2.2 Governmental Inquiries 12 2.21 Bank Accounts and Safe Deposit Boxes 12 2.22 Intellectual Property 12 2.23 Stock Option Plans; Employee Benefits 12 2.24 Employee Matters 13 2.25 Environmental and Safety Matters 13 2.26 Material Customers 14 2.27 Inventories 14 2.28 Money Laundering Laws 14 2.29 Disclosure 15 2.3 Finders and Brokers 15 i PAGE ARTICLE III. REPRESENTATIONS AND WARRANTIES OF E’JENIE AND NEWN 16 3.1 Organization; Good Standing 16 3.2 NEWN Common Stock 16 3.3 Authority; Binding Nature of Agreements 16 3.4 Non-Contravention; Consents 17 3.5 Finders and Brokers 18 3.6 Reports and Financial Statements; Absence of Certain Changes 18 3.7 Compliance with Applicable Law 19 3.8 Complete Copies of Requested Reports 19 3.9 Full Disclosure 19 ARTICLE IV. COVENANTS OF NewPower 19 4.1 Access and Investigation 19 4.2 Operation of Business 20 4.3 Filings and Consents; Cooperation 21 4.4 Notification; Updates 22 4.5 Commercially Reasonable Efforts 23 4.6 Confidentiality; Publicity 23 ARTICLE V. COVENANTS OF E’JENIE 23 5.1 Notification 23 5.2 Filings and Consents; Cooperation 24 5.3 Commercially Reasonable Efforts 24 5.4 Disclosure of Confidential Information 24 5.5 Indemnification 25 ARTICLE VI. CLOSING CONDITIONS OF E’JENIE AND NEWN 27 6.1 Accuracy of Representations and Warranties 27 6.2 Additional Conditions to Closing 27 6.3 Performance of Agreements 28 6.4 Consents 28 6.5 No Material Adverse Change 28 6.6 NewPower Closing Certificates 28 6.7 Transactional Agreements 28 6.8 Delivery of Stock Certificates, Minute Book and Corporate Seal 29 ARTICLE VII. CLOSING CONDITIONS OF THE SHAREHOLDERS 29 7.1 Accuracy of Representations and Warranties 29 7.2 Additional Conditions to Closing 29 7.3 E’Jenie Closing Certificates 30 7.4 No Material Adverse Change 30 ii PAGE 7.5 Performance of Agreements 30 7.6 Consents 30 7.7 NEWN Common Stock 30 ARTICLE VIII. FURTHER ASSURANCES 31 ARTICLE IX. TERMINATION 31 9.1 Termination 31 9.2 Termination Procedures 32 9.3 Effect of Termination 32 ARTICLE X. MISCELLANEOUS 33 10.1 Survival of Representations and Warranties 33 10.2 Expenses 33 10.3 Entire Agreement 33 10.4 Counterparts 33 10.5 Descriptive Headings 33 10.6 Notices 34 10.7 Choice of Law 34 10.8 Binding Effect; Benefits 34 10.9 Assignability 35 10.1 Waiver and Amendment 35 10.11 Attorneys' Fees 35 10.12 Severability 35 10.13 Construction 35 COUNTERPART SIGNATURE PAGE SHARE EXCHANGE AGREEMENT AMONG NEW ENERGY SYSTEMS GROUP, SHENZHEN E’JENIE TECHNOLOGY DEVELOPMENT CO., LTD., SHENZHEN NEWPOWER TECHNOLOGY CO., LTD.
